Citation Nr: 1203380	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  95-28 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1. Entitlement to an evaluation in excess of 20 percent disabling for a left ankle disorder, prior to September 1, 2004.

2. Entitlement to an evaluation in excess of 40 percent disabling for a left ankle disorder, since September 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1952 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1993 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  

This claim was most recently remanded by the Board for further evidentiary development in June 2011.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in October 2011, the Veteran has been granted special monthly compensation (SMC) by the RO based on loss of use of the left ankle under 38 C.F.R. § 3.350(a).  

In addition, the Veteran was granted temporary evaluation of 100 percent from June 15, 2004, to September 1, 2004, after he underwent surgery of the left ankle. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to September 1, 2004, the Veteran's service-connected left ankle disorder was not manifested by ankylosis in plantar flexion at more than 40 degrees in dorsiflexion, or with abduction, adduction, inversion or eversion deformity.  

2. From September 1, 2004, the overall, credible lay and medical evidence shows that the Veteran's left ankle disorder has not demonstrated any unusual aspects of disability not contemplated in his schedular evaluation, and has not resulted in marked interference with employment or necessitate frequent periods of hospitalization such as to render impractical the application of the regular rating schedule standards.


CONCLUSION OF LAW

1. The criteria for an evaluation in excess of 20 percent for a left ankle disorder, prior to September 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10,4.14, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Code (DC) 5270 (2011).

2. The criteria for an evaluation in excess of 40 percent for a left ankle disorder, since September 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10,4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, 4.73, DC 5270 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 




Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id. However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2). Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id. 

Letters sent to the Veteran in September 2006 and February 2007 provided him with the necessary notice during the period on appeal.  Nevertheless, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in April 1999, July 1999, August 2004, October 2006, and August 2010, including an addendum to the August 2010 VA examination, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA and treatment with private doctors.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating 

The Veteran contends that he is entitled to a higher disability evaluation for his service-connected left ankle disability. 

For historical purposes, the Veteran was granted service connection for a left ankle disorder in a September 1959 rating decision.  A 10 percent disability evaluation was assigned, effective as of July 29, 1959.  The Veteran filed a claim for an increased disability evaluation in March 1993, and his disability evaluation was subsequently increased to 20 percent in a June 2002 rating decision, effective as of April 7, 1999.  A temporary 100 percent disability evaluation for surgical convalescence was assigned in a July 2005 rating decision from June 15, 2004 through September 1, 2004.  The Board denied the Veteran's claim for an increased disability evaluation, prior to April 7, 1999, in a September 2006 decision, and remanded the claim of entitlement to an increased disability evaluation as of April 7, 1999.  In a January 2007 rating decision, the RO increased the Veteran's disability evaluation to 40 percent, effective as of September 1, 2004. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present disability level is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in an increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under Diagnostic Code 5270 for ankylosis of the ankle, a 20 percent rating is warranted for ankylosis in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted for ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A maximum rating of 40 percent is warranted for ankylosis in plantar flexion at more than 40 degrees in dorsiflexion, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  In its discussion, the Board will not consider Diagnostic Code 5271 as it does not provide for a rating greater than 20 percent, and the Veteran has been rated at least 20 percent disabled.

Standard range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.   See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). 

Prior to September 1, 2004

As an initial matter, the Board notes that the Veteran's increased rating claim prior to April 7, 1999 was denied by the Board in September 2006.  Consequently, the Board begins its review with treatment records from April 1999 onward, excluding the time periods (which were discussed above) in which a temporary evaluation of 100 percent had been awarded.  

According to the record, the Veteran was afforded a VA examination in April 1999 where x-rays of the left ankle revealed "considerable arthritis changes in the ankle mortis, with asymmetry of the talus in relation to the ankle mortis.  There is degeneration of the cartilage.  The articular space with the lateral malleolus is absent, and there is evidence of hypertrophic lipping and spurring.  No evidence of fracture."  Extensive degenerative joint disease changes in the ankle were noted. 

An examination on July 1999, the Veteran reported significant stiffness and swelling with numbness along the medical aspect of his foot and great toe.  The Veteran stated his ankle was extremely stiff and painful.  A physical examination revealed 0 to 35 degrees of plantar flexion with moderately to severely painful range of motion.  He had 10 degrees of subtalar motion which is also moderately to severely painful.  There was an appropriate amount of midfoot and forefoot motion with no pain.  When in the neutral plantar dorsiflexion, the great toe was allowed to plantar flex to a neutral position.  When his foot hung in a resting position, the EHL tendon was bowed and the extension of the left great toe.  There was paresthesias throughout the medial border of his foot and big toe and evidence of tenderness throughout the ankle.  He was diagnosed with severe degenerative joint disease in the ankle and subtalar joints.  

In December 2002, the Veteran was seen by a private doctor, Dr. J. R. Budden, who stated the Veteran had usual osteoarthritic enlargement of the ankle where the great toe remained in a dorsiflexed position.  The range of motion was restricted secondary to arthritic changes.  Dr. Budden stated that "anything short of an ankle fusion will be successful." 

A March 2004 x-ray of the left ankle, taken at the American Legion Hospital, revealed osteoporosis with atherosclerotic arterial calcifications and spurring, joint narrowing and sclerosis secondary to arthritis.  There was some deformity in the mortise with angulation of the talus.  No acute fracture was seen. 

In June 2004, the Veteran underwent a left ankle fusion at the Our Lady of Lourdes Hospital.  

A general VA examination conducted in May 2004 reported the Veteran had full range of motion from 0 to 20 and 0 to 30 in the left ankle.  The Veteran was diagnosed with degenerative changes of the ankle joint but no fracture of the left ankle was noted.

In the August 2004 VA examination, the Veteran's June 2004 surgery was noted.  The Veteran's left ankle was placed in a case which was removed that month.  The pain was a six on a scale of ten.  The foot was swollen, hot, and red with no purulent materials.  The left ankle had no motion at all as a result of surgery and "no attempts were made to actively or passively move the ankle."  There was a 2 cm scar in the heel plantar area where the rod was inserted with a 4 cm scar posterior to the left heel and a 21 cm scar in the left lateral ankle which was L-shaped.  No repetitive use of the ankle was made since the surgery but the toes did move 10 degrees dorsal and 10 degrees plantar with some pain noted as the tendons slid across the ankle area.  No crepitus was noted in the tendons on the dorsum, of the left foot. 

Excluding the time periods in which a temporary evaluation of 100 percent had been awarded, a rating in excess of 20 percent is not warranted prior to September 1, 2004.  There was no evidence of ankylosis in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees to warrant a rating of 30 percent.  While the Veteran subsequently complained of stiffness and tenderness, the medical treatment records and the aforementioned VA examinations showed that there was no ankylosis.  Further, a May 2004 VA examination record showed that the Veteran's left ankle had full range of motion.  

Additionally, there is no evidence functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca, 8 Vet. App. 202.  There is also no evidence of weakened movement, excess fatigability and incoordination to warrant a higher rating prior to September 1, 2004.

Since September 1, 2004

At the outset, the Board notes that the Veteran is currently in receipt of the highest schedular rating (40 percent) available for disabilities of the ankle.  See 38 C.F.R. § 4,71a, DCs 5270-5274.  However, when evaluating a disability such as the Veteran's, the Board must consider the assignment of  separate evaluations for separate and distinct symptomatology of the disability to the extent that none of  the symptomatology justifying an evaluation under a diagnostic code duplicates or overlaps with other symptomatology justifying a rating under a different diagnostic code.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An evaluation of the same disability impairment under another diagnostic code is pyramiding, which is to be avoided.  See 38 C.F.R. § 4.14 (2011). 

Even if separate ratings that combine to more than 40 percent are warranted under the rating criteria, the "amputation rule" prohibits such a combined rating.  See 38 C.F.R. § 4.68 (2011).  The regulation provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Id.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under DC 5165. 

The Veteran's left ankle disorder is located in the lower extremity.  The rating for amputation of the leg at the lower level (below the knee), permitting prosthesis is 40 percent.  38 C.F.R. § 4.71a, DC 5165.  Thus, although the Veteran's left leg has not been amputated, if it was amputated at the lower level, he would receive only a 40 percent rating.  A higher (60 percent) rating is warranted only for an amputation not improvable by prosthesis controlled by natural knee action.  Id.  

The Board notes that in July 2010, this matter was remanded for a medical opinion as to whether the Veteran's left ankle disability was no more useful than an amputation stump with prosthesis.  In August 2010, a VA examiner opined that the Veteran's left ankle disability preserved ambulation, whereas a left below the knee amputation and prosthesis would not.  The examiner explained that in the present case, a below the knee prosthesis would not be functional since a firm grasp of the Veteran's left knee was not possible due to his total knee arthroplasty (TKA).

In an July 2011 addendum, a VA examiner determined that the previous examiner indicated "a prosthetic device would give less functionality due to the total knee replacement rendering the prosthesis ineffective in preserving ambulation."  However, this examiner determined that, "[s]ince there is no effective range of motion of the left ankle, it is fused, I believe that the functionality is likely as not to be equivalent to what could be obtained with a prosthetic device if the [V]eteran did not have the knee disability." 

Accordingly, the Veteran is receiving the maximum rating to which he is entitled for the disability he experiences.  A combined rating in excess of 40 percent is not warranted because the rating would violate the amputation rule.  This is so for the entire rating period on appeal. 

In determining that a rating greater than 40 percent is not warranted, the Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board notes, however, that where a disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97. 

Extraschedular Consideration

Although the Veteran is in receipt of the maximum schedular rating for his service-connected disability, the Board must still consider whether the matter should be referred to the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) (requiring the Board to consider whether referral for an extra-schedular rating was warranted when Veteran was in receipt of the maximum combined schedular evaluation possible pursuant to the amputation rule of 38 C.F.R. § 4.68). 

The Board has considered whether referral for extra-schedular consideration is appropriate in this case, but finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  In the Board's opinion, all aspects of the Veteran's disability at issue are encompassed in the schedular rating assigned.  In this respect, the Veteran has been assigned a 40 percent rating, which contemplates a level of disability on par with amputation of the lower left leg.  In addition, the Veteran has been granted for SMC based on loss of use of the left ankle.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the schedular evaluation does not contemplate the claimant's level of disability," the Board finds that referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16  (2008); 38 C.F.R. § 3.321(b)(1) (2011).

Accordingly, based on the evidence of record, the Veteran's claim for entitlement to an increased evaluation, in excess of 20 percent disabling, effective prior to September 1, 2004, and in excess of 40 percent disabling for a left ankle disorder, effective September 1, 2004, must be denied.



ORDER

Entitlement to an evaluation in excess of 20 percent disabling for a left ankle disorder, prior to September 1, 2004, is denied. 

Entitlement to an evaluation in excess of 40 percent disabling for a left ankle disorder, since September 1, 2004, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


